DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. The instant First Office Action on the merits is in response to preliminary claims filed on 4/30/2021.
Claims 26-45 are pending. Claims 26, 34 and 41 are the base independent claims.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/30/2021 was filed before the mailing of a first Office action on the merits.  The submission is in compliance with the provisions of 37 CFR 1.97(b).  Accordingly, the information disclosure statement is being considered by the examiner.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.  

Internet Communication Policy Update
If Internet Communication (i.e. Email) is desired, Applicant is encouraged to submit a written authorization for Internet communications (PTO/SB/439, which can be found here at http://www.uspto.gov/sites/default/files/documents/sb0439.pdf) in the instant patent application to authorize the examiner to communicate with the applicant via email. The authorization will allow the examiner to better practice compact prosecution. The written authorization can be submitted via one of the following methods only: (1) Central Fax which can be found in the Conclusion section of this Office action; (2) regular postal mail; (3) EFS WEB; or (4) the service window on the Alexandria campus. EFS web is the recommended way to submit the form since this allows the form to be entered into the file wrapper within the same day (system dependent). Written authorization submitted via other methods, such as direct fax to the examiner or email, will not be accepted. See MPEP § 502.03.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 26-45 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Demirhan et al (US 2007/0291673) in view of Klatt (US 2015/0005018, PCT filed 1/23/2012), and/or further in view of Wang et al (US 2009/0275368).
Regarding claims 26 and 34, Demirhan discloses a wireless transmit/receive unit, WTRU, for using an extended discontinuous reception (DRX) cycle and a related method implemented in the WTRU, the WTRU comprising: 
a processor (par 23; e.g. processor of UE 110), the processor being configured to: 
send a message to a network (par 22; e.g. base station 140) that indicates a request for an extended DRX cycle length (par 30; in one example, network 204 receives the DRX cycle request; also par 15-18, it may request longer DRX cycle length when battery is low); 
receive a message from the network that indicates the extended DRX cycle length (par 31; UE 202 receives the DRX cycle assignment); and 
monitoring for a paging message during the paging occasion (par 11; e.g. monitor page indicator (PI) in one paging occasion).
Although Demirhan discloses responses for adaptive DRX cycle requests, Demirhan does not explicitly disclose the responses indicate: a receiving window length (emphasis added); and
determining a paging occasion with a receiving window, wherein the receiving window is associated with the extended DRX cycle length and the receiving window length.
However, Klatt discloses:
receive the message that indicates the DRX cycle length and a receiving window length (par 41-46; in one example, receiving the timing information being indicative of the paging occasion time interval by a second public land mobile network, thus one skilled in the art understands a receiving window length related to a paging occasion can be received as indicative timing information for the receiver); and 
determining a paging occasion with a receiving window, wherein the receiving window is associated with the extended DRX cycle length and the receiving window length (par 47; for the second pubic land mobile network to determine the paging occasion time interval based on a transmission of the time interval, i.e. the length of the discontinuous reception cycle length, and the paging time within the time interval; wherein paging time reads on the receiving window length).
In view of the above, it would have been obvious to one having ordinary skill in the art at the time of the invention was made to combine the teaching of Klatt with the system of Demirhan. One is motivated as such to only monitor a paging channel during the paging occasion time interval in the discontinuous reception scheme (Klatt, par 36).

Regarding claim 41, Demirhan discloses a wireless transmit/receive unit (WTRU) for using an extended discontinuous reception (DRX) cycle, the WTRU comprising: 
a memory; and a processor (par 23; e.g. processor of UE 110; par 28; memory), the processor being configured to:
send a message to a network (par 22; e.g. base station 140) that indicates a request for an extended DRX cycle length (par 30; in one example, network 204 receives the DRX cycle request; also par 15-18, it may request longer DRX cycle length when battery is low);
receive a message from the network that indicates the extended DRX cycle length (par 31; UE 202 receives the DRX cycle assignment); and
monitoring for a paging message during the paging occasion (par 11; e.g. monitor page indicator (PI) in one paging occasion).
Although Demirhan discloses responses for adaptive DRX cycle requests, Demirhan does not explicitly disclose the responses indicate: a receiving window length (emphasis added); and
determine a paging occasion with a receiving window associated with the extended DRX cycle length.
However, Klatt discloses:
receive the message that indicates the DRX cycle length and a receiving window length (par 41-46; in one example, receiving the timing information being indicative of the paging occasion time interval by a second public land mobile network, thus one skilled in the art understands a receiving window length related to a paging occasion can be received as indicative timing information for the receiver); and 
determining a paging occasion with a receiving window, wherein the receiving window is associated with the extended DRX cycle length and the receiving window length (par 47; for the second pubic land mobile network to determine the paging occasion time interval based on a transmission of the time interval, i.e. the length of the discontinuous reception cycle length, and the paging time within the time interval; wherein paging time reads on the receiving window length).
In view of the above, it would have been obvious to one having ordinary skill in the art at the time of the invention was made to combine the teaching of Klatt with the system of Demirhan. One is motivated as such to only monitor a paging channel during the paging occasion time interval in the discontinuous reception scheme (Klatt, par 36).
The combination does not explicitly disclose:
determine a subframe number cycle number (SCN) that is associated with the extended DRX cycle length.
However, it is obvious to determine a SCN in view of Wang. In particular, Wang discloses determine a subframe number cycle number (SCN) that is associated with the extended DRX cycle length (see Fig. 6, par 14 & par 18, determining which exact sub-frame number inside a PF is the PO depends on the paging frame pattern, hence SFN is associated with a DRX cycle length, T, and each are used to determine the paging frames).
In view of the above, it would have been obvious to one having ordinary skill in the art at the time of the invention was made to combine the teaching of Wang with the combination system of Demirhan and Klatt. One is motivated as such to identify paging parameters (Wang, par 6).
  
Regarding claims 27 and 35, Klatt discloses:
wherein the message from the network is a non-access stratum, NAS, message (par 54; by using RRC or NAS signaling).

Regarding claims 28, 36 and 43, Demirhan discloses:
wherein the message to the network further indicates an application requirement for the extended DRX cycle length (par 27; e.g. DRX cycle length assignment can be changed based on lookup table, hence requirement).

Regarding claims 29, 30, 37 and 42, the combination does not explicitly disclose:
wherein the receiving window corresponds to a period of time during one or more subframe number cycle numbers (SCNs) when the WTRU is available for paging.
However, Wang discloses:
wherein the receiving window corresponds to a period of time during one or more subframe number cycle numbers (SCNs) when the WTRU is available for paging (see Fig. 6, par 14 & par 18, determining which exact sub-frame number inside a PF is the PO depends on the paging frame pattern, wherein SFN is a System Frame Number, associated with, T, a DRX cycle length, and each are used to determine the paging frames).
In view of the above, it would have been obvious to one having ordinary skill in the art at the time of the invention was made to combine the teaching of Wang with the combination system of Demirhan and Klatt. One is motivated as such to identify paging parameters (Wang, par 6).

Regarding claims 31, 38 and 44, the combination does not explicitly disclose:
wherein the processor is further configured to determine a subframe number cycle number (SCN) wherein the SCN corresponds to a count of a number of subframe number (SFN) cycles.
However, Wang discloses:
wherein the processor is further configured to determine a subframe number cycle number (SCN) wherein the SCN corresponds to a count of a number of subframe number (SFN) cycles (see Fig. 6; wherein PF SFN is a count of a number of subframe numbers in the DRX cycle T).
In view of the above, it would have been obvious to one having ordinary skill in the art at the time of the invention was made to combine the teaching of Wang with the combination system of Demirhan and Klatt. One is motivated as such to identify paging parameters (Wang, par 6).

Regarding claims 32 and 39, the combination does not explicitly disclose:
wherein the SCN is associated with the extended DRX cycle length.
However, it is obvious to determine a SCN in view of Wang. In particular, Wang discloses determine a subframe number cycle number (SCN) that is associated with the extended DRX cycle length (see Fig. 6, par 14 & par 18, determining which exact sub-frame number inside a PF is the PO depends on the paging frame pattern, hence SFN is associated with a DRX cycle length, T, and each are used to determine the paging frames).
In view of the above, it would have been obvious to one having ordinary skill in the art at the time of the invention was made to combine the teaching of Wang with the combination system of Demirhan and Klatt. One is motivated as such to identify paging parameters (Wang, par 6).

Regarding claims 33, 40 and 45, the combination does not explicitly disclose:
wherein the processor is configured to determine the paging occasion with the receiving window by determining the paging occasion using the SCN and an adjustment window length.
However, Wang discloses:
wherein the processor is configured to determine the paging occasion with the receiving window by determining the paging occasion using the SCN and an adjustment window length (see Fig. 6 & par 42; e.g. paging frames is determined using SFN mod T and OFFSET, wherein SFN is sequence frame number, T is DRX cycle length and OFFSET is for adjusting the frames shifted).
In view of the above, it would have been obvious to one having ordinary skill in the art at the time of the invention was made to combine the teaching of Wang with the combination system of Demirhan and Klatt. One is motivated as such to identify paging parameters (Wang, par 6).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YAOTANG WANG whose telephone number is (571)272-4023. The examiner can normally be reached 10:00-18:00 ET (M, W, TH & alternate F).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANNA M MOMPER can be reached on 571-270-5788. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YAOTANG WANG/Primary Examiner, Art Unit 3619